PER CURIAM.
Plaintiff Sea-Land Service, Inc. appeals from a final judgment entered in the Tax Court granting summary judgment to defendant Director, Division of Taxation. Plaintiff had argued that it was entitled to offset its overpayment of corporate business taxes (CBT) against tax liabilities it incurred as the result of its merger with its parent company and a subsidiary company. In a comprehensive published opinion, the Tax Court judge rejected plaintiffs argument, concluding that the Director had “satisfied N.J.S.A. 54:49 — 16[(b)] fully in allowing only an offset of plaintiffs own premerger deficiencies with plaintiffs overpayments ... [and that the CBT] deficiencies of the other two entities cannot be offset with these funds.” Sea-Land Service, Inc. v. Director, Division of Taxation, 16 N.J.Tax 132, 137 (Tax 1996).
We affirm substantially for the reasons expressed by Judge Kahn in his opinion.
Affirmed.